Citation Nr: 0125207	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether injuries sustained by the veteran on May 15, 1998, 
were the result of his own willful misconduct.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which incorporated by reference a 
September 1998 Administrative Decision of the same RO, 
finding that the veteran was not eligible to pension benefits 
as his disabling injuries were deemed to be the result of his 
own willful misconduct.


REMAND

The veteran filed an application for pension benefits in July 
1998, asserting that he was disabled as a result of injuries 
sustained in a May 1998 motor vehicle accident.  An 
Appointment of Veterans Service Organization as Claimant's 
Representative, VA Form 21-22, was also submitted at that 
time naming Missouri Veterans Commission as the veteran's 
representative of record.  Following denial of the requested 
benefits, the veteran submitted a notice of disagreement, 
requesting that a personal hearing be scheduled before a 
member of the Board at the local VA office.  This request was 
reiterated in the veteran's substantive appeal filed in 
February 2000, and a Travel Board hearing was scheduled for 
September 17, 2001.  Notice of the hearing was mailed to the 
veteran in August 2001.

On September 12, 2001, the veteran's representative contacted 
the RO and advised that the veteran had turned his case over 
to a private attorney, that the veteran believed the RO had 
been notified of his intent not to appear on September 17th, 
and that the veteran believed a request had been made for the 
RO to reschedule the Travel Board hearing for a different VA 
office.


The record reflects that the Missouri Veterans Commission is 
the veteran's representative.  They have not withdrawn their 
VA 21-22 appointment, nor has a new VA Form 21-22 been 
submitted appointing a new representative.  The record is 
also void of a request for a rescheduling of the veteran's 
personal hearing.  Therefore, in an effort to afford the 
veteran every opportunity to be heard on this matter as there 
is no notice of record from the veteran that he has withdrawn 
his request for a hearing, the Board finds that a REMAND is 
necessary.

This matter is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine who is his representative.  The 
RO should advise the veteran that 
Missouri Veterans Commission is the 
representative of record, but that the RO 
was contacted by them and informed that a 
private attorney had been retained.  
After it has been determined who the 
veteran believes to be his 
representative, the appropriate VA Form 
21-22 should be submitted.

2.  Following the completion of the above 
requested development, the RO should 
schedule the veteran for a personal 
hearing before a member of the Board, as 
requested in both the notice of 
disagreement and substantive appeal.

When the development requested has been completed and the 
personal hearing held, the case should again be reviewed by 
the RO on the basis of the additional evidence.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




